 ROANOKE IRON& BRIDGEWORKS, INC.175Forces of the United States, WE WILL notify her of her right to full reinstate-ment upon application, after discharge from the Armed Forces, in accordancewith the Selective Service Act and the Universal Military Training and Serv-iceAct, as amended.WE WILL make whole the above-named Lillian Melby for any loss of payshe may have suffered because of the discrimination against her.All our employees are free to become and remain, or to refrain from becomingor remaining, members of the above-named or any other union.WISCONSIN RUBBER PRODUCTS CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Suite230, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin 53203,Telephone 272-8600, Extension 3866.Roanoke Iron& Bridge Works, Inc.andUnited Steelworkers ofAmerica, AFL-CIO.Case 5-CA-30.97.July 19, 1966DECISION AND ORDEROn February 24, 1966, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding,finding that the Respond-ent had engaged in and wasengagingin certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action,as set forth in the attached Trial Examin-er'sDecision.Thereafter,theRespondent,General Counsel, andChargingParty filed exceptions and supporting briefs.'The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulingsare hereby affirmed. The Board hasconsidered the Trial Examiner's Decision,the exceptions and briefs,and the entire record in this case,and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.] 2MEMBERS I3ROwN and JENLCLNS, dissenting:The issue posed by the complaint was whether the Company"negotiated with the union in bad faith and with no intention ofentering into a final or binding agreement." Although the checkoff'The Charging Party's request for oral argument is denied as the record, including theexceptions and briefs, adequately presents the issues and positions of the parties2The telephone number for Region 5, appearing at the bottom of the notice attachedto the Trial Examiner's Decision, is amended to read . Telephone 752-8460, Extension 2159.160 NLRB No. 17. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDproved to be a major issue, the record shows: (1) neither the pre-election conduct of Respondent nor its subsequent actions reflect anunwillingness to bargain; (2) there in fact was bargaining over thedisputed issue; (3) the Respondent did more than reject the unionproposals, it engaged in full discussion and made counterproposals ofits own; and (4) a contract was executed covering agreement on allother matters. We cannot conclude on this record that the Company'spositions were taken for the purpose of injuring the Union or thatbad faith was present. Accordingly, we would dismiss the complaint.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis case,heard before Trial ExaminerFrederick U. Reel, at Roanoke, Vir-ginia, January 6, 1966, pursuant to a charge'filedMarch 16, 1965, and a com-plaint issuedNovember2, 1965, presents the narrow and novel issues ofwhetherthe Respondent,herein calledthe Company,failed to bargain in goodfaithwiththe Charging Party,herein called the Union,withrespect to a provision for facil-itating the collection ofunion dues,and, if so, whether an order should issuedirectingthe Companyto grant the Union such a provision.Upon the entire record in the case, and after due considerationof the briefsfiled by theparties, Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATION,INVOLVEDThe Company, a Virginiacorporation engaged at Roanoke, in -the fabricationand erection of steel, annually receives at Roanoke goods valued in excess of$50,000 whichare shipped to it.directly fromoutside the State,and is thereforeengaged'in commerce within the meaning of Section 2(6) of theAct. The Unionisa labor organizationwithinthe meaning of Section2(5) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICEA. Background'1.The history of the "checkoff" at the CompanyIn 1951 and 1952 the Union enjoyed a brief-period in which it was the certi-fied bargaining representative of the Company's employees. The Company andthe Union.at that time engaged in collective-bargaining negotiations for almostone year,before reaching agreement.The principalmatter,whichprolonged thosenegotiationswas the Union'sdemand for,and theCompany'srefusal to grant, a"voluntary checkoff," i.e.,.,; ameans underwhichthe union dues of employees sodesiring and so designating would be paidby the Companyout of their wagesdirectly to the Union. Atlast the Union yielded tothe Company'sposition onthatpoint, and a contract was executedwhich containedno. provisionfor "volun-tary checkoff." The contractexpired after one year, andthe Uniondid not nego-tiate for a new contract.In 1961, a union composed solely of company employees I won certification asthe, bargaining representative,and commenced^negotiations for a contract. Thisorganization,the "Steel Fabricators Union of Roanoke, Virginia,"also sought a"voluntary checkoff" clausein the contract it was negotiatingwith the Company.According to the-testimonyofW. A. Oakey, vice'president and general-managerof the Company, and one ofitsnegotiatorsin all the 1951, 1961, and 1964-65bargaining sessionshere referred to, the Companywas originallyopposedto grant-ing the checkoffin 1961,but ultimately agreed to it, under certain terms described,1 Company counsel himself referred to this organization as "the Company Union" , In,occasionally employing that terminology,I, of course,do not intend,to reflect on its status,which appears to have been that of a bona fide labor organization. ROANOKE IRON &BRIDGE WORKS,INC.177more fully below. In explaining why the Company yielded on the checkoff in 1961,Oakey testified:Those boys appealed to us that they had no organization and no bookkeepersor secretary, and no way to keep their records. They said it would be a greathelp to them if we would do this.Later he observed on this matter:We gave it to the local union because they had no going organization. Wegave it to them to help them,Again on cross-examination:Q. I will ask you if you did not tell us that what you referred to as acompany union or words to this effect, that those boys explained that theycould not survive without some method of collecting dues. You told us that?A. Yes.Q And you gave some form of checkoff?A. Yes.The checkoff clause of the contract to which the Company agreed in 1961 pro-vided, inter alia, as follows:1.All funds deducted from the pay of any employee for union initiationfees and monthly union dues are at all times under the complete control ofregular, full-time employees of the Company.2.Union representatives responsible for the care, control and disbursementof these funds shall perform such duties in an honest, fair and impartialmanner.5.The Company agrees to deposit once a month, in a local bank selectedby the Union, all dues and fees collected during the preceding month. Acopy of the bank deposit slip, together with a memorandum showing thesource of the funds, will be delivered to the Union as soon as practicablefollowing each deposit. All deposits made by the Company will be made tothe account of "Steel Fabricators Union of Roanoke, Virginia."6.The Union agrees to give to the Company the names of the employeesauthorized to sign checks against the account to which the deposits are made.The Union also agrees that the signatures of two (2) full-time employees oneach check will be necessary in order for a withdrawal to be made from theaccount.7. In order to insure the complete control of the funds at all times by onlyregular, full-time employees of the Company, the signature cards indicating tothe bank the employees authorized to sign checks against the account must becountersigned by an officer of the Company to be valid. The Company willhave no further control over the withdrawals or disbursements of Union fundsexcept as stipulated in this Agreement.Although the checkoff was thus granted, no employees ever had their dues checkedoff in favor of the "Steel Fabricators Union." By 1964, when the Union hereinvolved again sought recognition, the "Steel Fabricators Union" seems to havedisappeared.2.The Company's 1964 prebargaining statements concerning the checkoffThe Company opposed the Union's efforts to organize in 1964, and in thecourse of this opposition sent a series of written communications to the employees.Excerpts from these documents, insofar as they bear on the checkoff and uniondues, are as follows:(a)Letter of July 1, 1964:We know something about this union from our own experience. The Steel-workers Union was voted into this plant some years ago. We bargained withthem, as the law requires, but when they insisted that we take union duesfrom the paychecks of our employees before our folks even saw their money,Nye refused to do it. We negotiated with this union for nearly a year beforesigning a contract. Since we did not accept their dues scheme, this contractwas not renewed the following year.25 7-551-6 7-v of 160-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Letter of August 13, 1964:A little over ten years ago, this same Steelworkers Union put on a cam-paign just like this one. They made a lot of promises about what they wouldmake us do, and they were voted in as bargaining agent.The going was pretty rough. We agreed on a few things, but we drew theline at collecting Union dues out of your pay check. For nearly a year webargained with the Union. Pay raises bogged down, promotions fouled upand for months there was a threat of a strike. Finally, the men began tobecome impatient to move one way or the other and the Union gave in, andagreed on a contract without a checkoff of dues.Within a few months, many employees stopped paying the Union anymoney, when they found out they did not need a Union, and when the con-tract ran out, the Union pulled out and left us.(c)Letter of September 1, 1964:Q Why is this Union so anxious to get you into the Union, and get a con-tract here at Roanoke Iron and Bridge?A. The principal reason is money-your dues. As the union hires moreorganizers, somebody has got to pay their salaries, buy them automobiles, paytheir expenses. That is where you come in. They are counting on your dues.(d) Letter of September 2, 1964:Q. How much are Union dues" What about fees and assessments?A. The regular dues are about $5 00 per month, so we hear. Special feescome in all kinds and amounts. Assessments usually come when there is astrike at some other plant, and the strikers need food handoutsQ.What does the Steelworkers contract say about checking off dues?A. The contract says: "Unless the Company is otherwise notified, the onlydues deducted from the employees' pay will be the regular monthly Uniondues."Q. Does the contract say anything about dues when a man isn't working?A. Yes. The regular union contract says that if a man is out of work, thecompany collects all the back dues as soon as his pay check is enough tocover the dues.Q. If the checkoff ever gets started in a plant, can an employee get out ofthe union and stop paying?A. There is some legal question about this. We think a man ought to beable to change his mind and quit paying the Union. The Union people claimthat no man can get out for at least a year, or until the contract runs out.a-,We feel confident that if our folks think over all the things we have triedto tell you, and if they realize what they have now, and what might comewith the Union, they will vote NO on Friday. After all, we had this Unionfor a year, ten years ago. The employees found out the truth; they quit pay-ing dues; and the Union walked off.The Union won the election on September 7, 1964, by a vote of 97 to 26, andwas certified as the bargaining representative of the Company's production andmaintenance employees, thereby setting the stage for the bargaining negotiationswhich in turn gave rise to this litigation.B. The bargaining over the checkoff1.Summary of the negotiationsThe Company and the Union commenced negotiations in October 1964. Aftersome 12 or 13 meetings between that date and March 9, 1965, the Union calleda strike which lasted until the fall of 1965. Meanwhile, bargaining continued dur-ing the strike and another 12 or 13 sessions were held. A primary subject of dis-cussion at each of the 25 bargaining sessions, and a primary cause of the strike,was the Union's demand that the contract contain provision for voluntary check-off or other means of facilitating collection of union dues, and the Company'srefusal to grant this demand. The parties finally reached agreement late in Octo-ber 1965, and the strike ended. Under the agreement the parties executed a con-tractwithout any provision for checkoff or other facilitation of dues collection,but agreed that this would be without prejudice to the Union's urging in this liti-gation that the Company had violated the Act in allegedly refusing to bargain ingood faith on the checkoff. ROANOKE IRON &BRIDGEWORKS,INC.1792.The Union's proposals and the Company's responsesBasically, the Union sought some contractual means of facilitating its collectionof dues, and the Company maintained that it was the Union'sbusiness,and nottheCompany's,to collect union dues.In the course of negotiations the Unionmade several alternative suggestions,to which the Company in turn made responses.These positions may be summarized as follows:a.The Union asked for a regular voluntary checkoff under which the Company,upon being so authorized by individual employees, would withhold the individual's$5 monthly dues from his wages,and pay that sum to the Union.The Companydeclined,stating that the Union had won the election by such an overwhelmingmajority(97 to 26)that it ought to collect its own dues.b.The Union suggested that at one payday a month the Company make outtwo paychecks for each employee,one in the amount of $5, which the employeecould endorse over to the Union. The Company responded that this would requirea good deal of bookkeeping,and that it"justdidn'twant any part of duescollecting."c.The Union asked the Company to loan the men $60 for annual dues inadvance, and then deduct $5 a month on the loan.The Company viewed this assimply a disguised checkoff, and declined.d.The Union suggested that the contract be signed and a checkoff insofar asvoluntarily authorized go into effect 6 months later.The Company indicated thatits opposition to a checkoff would be unchanged 6 months hence.It offered, how-ever, to sign a contract with a provision for renegotiating matters 6 months hence.e.The Union asked for a provision under which the shop stewards would have30 minutes off without loss of pay the day after payday, and would be able tocollect dues in the plant during that period. The Company objected to the disrup-tion of work that would be entailed.It offered to let the Union collect dues duringlunch periods,a right which the Union asserted(and the Company agreed) theUnion had under the statute regardless of contract.The Union asked for facilitiesin the locker room in cold weather, but the Company declined, agreeing only tothe use of the outdoor picnic area or lunchroom during the employees'free time.The Company also offered to let three to five men punch out 30 minutes earlyand set up a table or a station wagon in the parking lot at which to collect dues.f.The Union asked that at one payday each month the Company pay the menin cash, but the Company said it did not wish to have that much cash on hand,and also that it would be disruptive to pay by check three times and by cash onceeach month.g.On one occasion the Union asked if the Company wanted to"buy the check-off" apparently implying that if other benefits were sufficiently improved, the Unionwould abandon its checkoff position.The Company was not interested, and thematter was not pursued.At another meeting, the Union suggested that if someform of union security, such as maintenance of membership,were made available,it could be substituted for the checkoff.The Company expressed hostility to thesuggestion,and that matter remained academic as Virginia law precluded union-security agreements,and Section 14(b) of the Act which permits such State lawsremained in effect.3.Arguments and counter arguments presented during the bargainingThe Union urged the Company to grant the checkoff or some other means offacilitating dues collection,pointing out that the employees were scattered over awide radius around Roanoke, rendering individual collections onerous, that the Com-pany had granted a checkoff to the "Company union" in 1961, that the Companymade deductions from pay for employee contributions to the United Fund, that acheckoff would contribute to the stability of the local union,and that the unionnegotiators were aware that under their previous contract with the Company, whichhad not contained a checkoff,the Union had not survived.The Company told the Union that as the Union won the election by a wide mar-gin (97 to 26)itshould collect its own dues,and that dues collection was theUnion's job, not the Company's.The Company did not take the position that grant-ing the checkoff would be inconvenient or too expensive.The Company explainedthat it gave the checkoff in 1961 to the "company union" because that union repre-sented that it could not exist without the checkoff.The Company asked the Unionif it felt it could not exist unless it had a checkoff provision,and the union negotia-tors responded that it would be difficult but they hoped that this time they could 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDexist without it. One of the negotiators told the Company that at least half of themen would pay their dues without a checkoff. The Company repeatedly expressedthe hope that the Union would sign a contract without a checkoff, calling theUnion's attention to the existence of such contracts between the Union and otheremployeis.To this the Union replied that the Company was not aware of the con-ditions attending agreement at the other plants in question, and at the hearing theUnion explained that those employers had accepted one or another of the alterna-tives which the Union offered this Company.At the hearing the Company explainedthat it deducted from wages for contributions to the United Fund, the leading localcharity, because if contributions were not collected in that manner, the United Fundwould be able to collect only a small percentage of what was pledged.The Com-pany further explained that while the Union said it would have similar difficultycollecting dues, the union men, unlike the United Fund authorities, saw the employ-ees every day.C. Concluding findingsAll parties are in agreement that the checkoff is a "bargainable" matter, i e., aterm or condition of employment as to which the parties must bargain in good faith,but may bargain to an impasse. The parties did indeed reach an impasse here; thecontention of the General Counsel and the Union is that the Company did not bar-gain about the issue in good faith.The complaint alleges that the Company "negotiated with the Union in bad faithand with no intention of entering into a final or binding collective bargaining agree-ment"by "adamantly rejecting" the checkoff [emphasis supplied]. Taken literally,this allegation cannot be sustained, for the Companydidenter into a final and bind-ing agreement once the checkoff issue was removed. It cannot be said, therefore,that the Company used the checkoff issue as a means of, and for the purpose of,frustrating the negotiations.On the contrary, the Company bargained in good faithon other matters, and did not use its position on the checkoff for the purpose ofavoiding a contractNotwithstanding the portion of the compiaint iiahcizedabove, however, this case was fully litigated on the question whether the Companybargained on the checkoff in good faith, and that issue, having been fully litigatedand being fairly embraced within the "bad faith" allegation of the complaint (theseven words immediately preceding the passage italicized above), I deem it ripefor decision here.The fact that the Union eventually accepted a contract without a checkoff provi-sion is, of course, not deteiminative of the question whether the Company bargainedin good faith over the matter, particularly as the issue was expressly reserved forthis litigation.Likewise not determinative is the fact that the Company wasavowedly hostile to the checkoff even before bargaining commenced.The statutecommands neither more nor less than good faith negotiation; it does not requireagreement, and it does not require that the parties approach the bargaining issues ina spirit of neutrality.The Company's hostility to, opposition to, or strong reluctanceto grant, the checkoff do not of themselves establish refusal to bargain in good faith.No other single factor taken in isolation goes any farther than the Company'savowed hostility to the checkoff in establishing the presence or absence of goodfaith.The fact that the Company expressed itself prior to the commencement ofnegotiations as opposed to a checkoff does not establish that it was in bad faith.This is not a case in which the employer expressed prior to negotiations a fixeddetermination and an unwillingness to negotiate on a subject of bargaining. The factthat the Company granted a checkoff to the "company union" in 1961 is likewisenot dispositive, for it cannot be that once an employer has granted a benefit to oneunion he must in subsequent negotiations grant the same benefit to other unions.Finally, the fact that the Company "checks off" for charitable contributions doesnot require a finding that it was in bad faith when it declined to grant the Union adues checkoff.To state that none of these items standing alone establishes a violation of the bar-gaining obligation does not, however, dispose of the case.Where the issue iswhether the employer has bargained in good faith the matter must be resolved byviewing the conduct as a whole, rather than in its several, separated aspects.Casesholding that an employer has been "shadow boxing," "going through the motions ofcollective bargaining," engaging in "surface bargaining," or "giving the Union arunaround," to quote a few of the phrases courts have employed, necessarily turn onthe entice context and not on any single specific action attending the bargaining.The rule is no different in analyzing whether as to one subject of bargaining the ROANOKE IRON & BRIDGE WORKS, INC.181parties bargained in good faith. No conclusion of bad faith can be drawn from thefailure to reach agreement, but the avowed attitudes of the parties may shed lighton whether they were negotiating in good faith. In the case of a single provision,even more clearly than in the case of an entire contract, either party may insist onhis position without making a concession, and yet be in good faith. If an employeris in fact opposed in good faith to a lawful union-security clause or if a union isin fact opposed in good faith to a no-strike provision, they may maintain theirrespective positions to the end without violating the Act.One way of ascertainingthat such positionsare nottaken in good faith is to find that they were resorted toand utilized for the purpose of frustrating agreement. If an employer or a unionavows a position and the facts establish that the position was taken because theparty adopting knew it would frustrate negotiations,and for no other reason, a find-ing of bad-faith bargaining would follow. But, as already indicated, this is not thecase here; the Company did not use its position on checkoffs to prevent reaching acontract.But frustrating negotiations is not the only key to a finding of bad faith.This canbe clearly perceived if we realize that "bad faith"has as its necessary antithesis"good faith."To bargain in good faith,the bargainer must advance his contentionsand reject the other party's contentions(when he does)for legitimate reasons ofself-interest,and out of what appear to him to be sound considerations of business(or union)judgment. For example, inBausch&Lomb Optical Company,108 NLRB1555, where the union had become a business competitor of the employer, the Boardheld that the employer was not required to bargain with the union because the lattermight take a position in bargaining for the purpose of damaging the employer'sbusiness.Similarly inN.L.R B. v. Kentucky Utilities Company,182 F 2d 810, 812-814'(C.A. 6), the court absolved the employer of the duty to bargain so long as oneBraswell was a union negotiator,because Braswell had expressed the hope that thecompany "might go broke" so that "his purpose to destroy the Respondent finan-ciallymade any attempt at good faith collective bargaining a futility." As I readthese cases,it seems fair to conclude that if a party at the bargaining table espousesa position for the purpose of destroying or even crippling the other party to thenegotiations,he has not bargained in good faith as required by the Act.Proceeding from this premise, I find that the Company did not bargain in goodfaith on the checkoff issue. Long before the outset of negotiations the Companyequated the checkoff with the Union's survival. Company campaign literature empha-sized that the Union had disappeared from the scene in 1952 because of the failureto obtain a checkoff. Similarly in 1961 the Company gave a checkoff to the com-pany union because the Company believed that the checkoff was necessary to thatunion's survival. In the 1965 negotiations with the Union, the company's oppositionto a checkoff was not based on the cost or inconvenience to the Company (itexpressly disclaimed such factors)but allegedly on the "principle" that collection ofunion dues was union business.The Companydeparted from this principle in 1961;this alone would not establish bad faith.But the reason assigned for the 1961"departure"and the 1964 campaign literature lead me to find that the alleged "prin-ciple" was grounded in the Company's belief that if it refused the checkoff the Unionwould suffer and would probably again leave the scene. When an employer takes aposition in bargaining,not to advance his own economic interest or to safeguardthe rights or interests of his employees,but for the purpose of damaging or destroy-ing the union with which he is bargaining,then he is not bargaining in good faith.This is not to say that the employer must grant a union's demands which do notappear harmful to the employer,but only to say that the employer'smotives andobjectivemust be legitimate,and the "principle"on which he stands must be per-missible under the statute(e.g., an unwillingness to prefer the union over other credi-tors of his employees),not, as here, the impermissible object of harm to the otherparty.Bausch & Lomb, supra; Kentucky Utilities, supra.2See alsoH. X. PorterCompany, Inc., Disston Division-Danville Woiks,153 NLRB 1370.3The Company here inquired of the Union if the checkoff was necessary to the Union'ssurvival, and the union spokesmen replied that they hoped they could survive without it,although they also stated "that the previous time that we had a union it folded becauseit did not have the checkoff " This exchange does not militate against the result reachedabove, which rests on my finding as to the Company's motive in opposing the checkoffSimilarly, the fact that the Union would have surrendered its demand for a checkoff inreturn for what it regarded as sufficient other benefits is not material to the issue of theCompany'smotivation. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWBy failing to bargain with the Union in good faith over the Union's request forcheckoff or other means of facilitating collection of dues, the Company has engagedinan unfair labor practice affecting commerce within the meaning of Sections8(a)(5) and(1) and 2(6) and(7) of the Act.THE REMEDYI shall,of course,recommend an order requiring the Company to cease anddesist from its unlawful conduct. In view of the narrowness of the issue presentedand the fact that agreement was reached on all other matters,I shall not recommendany broader"cease and desist" order.Affirmatively,I shall recommend an orderrequiring the Company,upon request, to bargain with the Union on the subject ofcheckoff or other means of facilitating dues collection, and also requiring it to postan appropriate notice. Although urged to do so by the Union and by the GeneralCounsel,I shall not recommend an order which would compel the Company togrant one of the Union's previous proposals in this area.To be sure,the Companycannot be heard to reiterate positions which(assuming this Decision stands) it hasheretofore espoused in bad faith. And any new grounds the Company may urge foropposing the Union's past proposals in this area will be subject to sharp scrutiny asafterthoughts.Cf.Polirh National Alliance of the United States of North Amorica v.N.L.R.B.,136 F 2d 175, 181(C.A. 7), affirmed 322 U.S.643. Nevertheless I deemit inadvisable,if not in excess of the Board's authority,to direct the acceptance ofany particular proposal heretofore advanced by the Union.The subsequent proposalsand counterproposals of the parties on this subject should be subject only to thestatutory obligation that they be presented in good faith.In all probability this willlead to the Company's accepting what it regards as the least objectionable of theUnion'spast proposals,but this is a matter for future negotiations and should notbe frozen into the order.Accordingly,upon the foregoing findings of fact and conclusion of law, and onthe record as a whole, I recommend,pursuant to Section 10(c) of the Act, issuanceof the following:ORDERRespondent,Roanoke, Iron & Bridge Works,Inc., its officers,agents, successors,and assigns, shall1.Cease anddesist from refusing to bargain in good faithwith UnitedSteelwork-ers of America, AFL-CIO, asthe exclusive representative of the employees in theunit certifiedas appropriate in Case 5-RC-4775,insofar asthatUnionrequestsbargainingover a voluntarycheckoff orother lawfulmeans of facilitating collectionof union dues.2.Take thefollowing affirmative action necessary to effectuate the purposes ofthe Act.a.Upon request of the aforesaid certified bargaining representative,bargain withit in good faithwithrespect to proposals it advances for a voluntary checkoff orother lawful means of facilitating collection of union duesb.Post at its plant at Roanoke,Virginia,the attached notice marked"Appen-dix." 3 Copies of such notice to be furnished by the Regional Director for Region 5,after being signed by an authorized representative of the Respondent,shall be postedimmediately upon the receipt thereof, and be maintained by it for a period of 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered,defaced, or covered by anyother material.c.Notify the said Regional Director,inwriting,within 20 days from the date ofits receiptof thisDecision what steps the Respondent has taken to comply herewith.4IIn the event that this Recommended Order Is adopted by the Board,the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an order"shall be substituted for the words"aDecisionand Order"* In the event that this Recommended Order is adopted by the Board this provision shallbe modified to read :"Notify said Regional Director, in writing,within 10 days from thedate of this Order,what steps the Respondent has taken to comply herewith DIERKS FOREST, INC.APPENDIX183NOTICE TO ALL EMPLOYEES .Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:Upon request of the United Steelworkers of America, AFL-CIO, the exclu-sive bargaining repiesentative of our production and maintenance employees,WE WILL bargain with it in good faith concerning proposals it may advance fora voluntary checkoff or other lawful means of facilitating the collection ofunion dues.ROANOKE IRON & BRIDGE WORKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland 21202, Telephone 752-2159.Dierks Forest,Inc.andUnited Papermakers and Paperworkers,AFL-CIO.Cases 16-CA-2522 and 16-RC-4064. July 00, 1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn May 27, 1966, Trial Examiner Marion C. Ladwig issued hisDecision in the above-entitled proceedings, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. In addition, the Trial Examiner found that certainobjections to the election filed in Case 16-RC-4064 warranted settingaside the election of November 3, 1965. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire rec-ord in these cases, and hereby adopts the findings," conclusions, andrecommendations of the Trial Examiner, with the following addition.i Respondent attacks the credibilityfindingsof the Trial Examiner in connection withhis findings of 8(a) (1) violationsWe have reviewed the entire record and under the stand-ards -et forth inStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d 362(C A 3), we find no reason to reject these findings160 NLRB No 18